Earl Warren: Number 37, Textile Workers Union of America, Petitioner, versus Darlington Manufacturing Company et al. And Number 41, National Labor Relations Board, Petitioner, versus Darlington Manufacturing Company et al. Mr. Manoli, you may proceed to your argument.
Dominick L. Manoli: May it please the Court. This case is here on writs of certiorari to the Fourth Circuit, the Court have been granted the petitions of both the Labor Board and the Textile Workers Union to review the decision below. A number of issues have been posed in this case, but as we view this case in its present posture, we think that the only issue, which this court need breach is whether an employer violates the prohibitions of the Labor Act against coercion and discrimination when he liquidates one of several commonly controlled units of his business, because the employees in that unit have selected a bargain representative. This question subsumes the answers to two subsidiary questions. The first, whether the employer here liquidated the particular unit in question in reprisal against the employees for having chosen the Union to represent them and in order to escape his statutory duty to bargain collectively. And secondly, whether the particular unit or plant mill actually here in question was part of a larger business complex under such common control and ownership as to constitute the whole a single employer for purposes of the Act. Now, the board answered all three questions in the affirmative and concluded that the liquidation of the Darlington Mill, that's the Mill we're concerned with in this particular case, the liquidation of the Darlington Mill was an unfair labor practice within the meaning if Sections 8(a)(1) and 8(a)(3) of the Labor Act.
Earl Warren: (Inaudible)
Dominick L. Manoli: Yes, Your Honor.
Earl Warren: Did you say the question being presented, if Darlington, at this side of its former business who is the only employer to buy and to liquidate it under this circumstance, that question is not purported?
Dominick L. Manoli: We believe you don't have to reach that question Your Honor. Now, the Union in this petition did present that question and the Court of course granted the Union's petition as well as ours. We ourselves did not present that issue and on the view that we take of the Board's subsidiary findings with respect to the single employer and respect to the motivation, we believe that you don't have to reach the issue of whether a single employer, an employer owning a single plant whether he's entitled -- whether he can go out of business even though it may be for anti-union reasons and not violate the statute. Of course, I'll make no secret of the fact that the Board itself has concluded that even in the case of a single of an employer owing a single plant, going out of business altogether, that that's a violation.
Speaker: And the Board's opinion in this case can be read to embrace that, I think.
Dominick L. Manoli: I think the Board's opinion in this case goes on alternative grounds, Your Honor. Because in the opinion you will note that after the board has discussed whether or not there was a violation on the basis of Darlington having been the only employer in this case and on Page 18 of the record, that's Volume 1 Your Honor. On Page 18 of the record, the paragraph just above the black letter, 85 violation in which the Board there indicates that it is going on alternative grounds, the one that Darlington was the only employer and that in any event, it was part of a larger complex which constituted the whole complex, one employer for purposes of this Act. Now, as I say, the Board answered all three questions which I've indicated in the affirmative. A majority of the court below accepted the Board's findings of the fact. It assumed arguendo, the Board's findings with respect to the two subsidiary questions that I've indicated namely motivation and the single employer status, but it rejected the Board's ultimate conclusion, there was an unfair labor practice here. There were two dissenting members who would have upheld the Board on all three counts. In the limited time that I have, I'm afraid that I can sketch the facts which give rise to the controversy only in the most skeletal fashion. In March of 1956, the Textile Workers Union began to organize the employees of the Darlington Mill which was located in Darlington, South Carolina and despite the most intensive efforts on the part of supervisory personnel to coerce the employees into rejecting the Union. And these coercive efforts included numerous warnings that the plant would close down if the union won. Despite these efforts in majority of the employees voted for the Union in a Board Election which was held on September 06 of that year. Roger Milliken, who is the President of the Darlington Mill and other organizations that I will come to in a moment in this case, Roger Milliken was immediately informed of the Union's victory and on the following day before the Union had made any demands, whatsoever, on the following day he decided to recommend to both the directors and the stockholders to liquidate the Darlington Mill. The upshot box that on October 17 of that year, a stockholders meeting was called, was held, to consider a resolution to liquidate the Mill. Roger Milliken informed the stockholders of the Union's victory in the Board Election. He also stated that he had decided to liquidate the Mill. Roger Milliken at this meeting held 65% of the stock, either in person or by proxy of the stock of the Darlington Mill. 6% of their stock was owned by Roger Milliken and the members of his own immediate family, 41% was owned by Gary Milliken and the 18% was owned by Cotwool Manufacturing Company and the members of the Milliken family and the Milliken family consists of approximately 27 individuals. They owned the majority of the stock in both Gary Milliken Company and in Cotwool. The Directors –- the stockholders rather voted with a few dissenting votes, I think something like a 135,000 of shares voting for liquidation and 3,000 of shares voting in against liquidation. The stockholders very promptly voted to liquidate the Mill. Now, Milliken testified that the economic outlook of the Darlington Mill had not been altogether satisfactory. But I think the record shows as the Board found that until the Union won the election, the Milliken interest had not intended to close down the Darlington Mill. In fact, during the nine months preceding the election which was held in September of that year, during the nine months preceding the election, the Milliken -- the company has spent nearly a $0.5 million dollars modernizing the plant and Roger Milliken himself testified and I think this is a fair summary of this testimony. Roger Milliken himself testified that the unionization of the employees triggered off the decision to liquidate the Mill. And indeed, after the stockholders meeting, when he was asked why he was closing the Mill in view of the fact that 83% of the employees following the board election had indicated they were prepared to work with or without a union. His answer was, that as long as there was this hardcore of 17% labor people in the Mill, he refused to run the Mill. The Mill discontinued operations in November and in December, the machinery and equipment was sold at auction.
Speaker: Were any of the other plants lose expression unionized?
Dominick L. Manoli: No, sir. And there is some suggestion in the record that two other plants which had become unionized had been also liquidated, but I don't want to make too much of that Your Honor, that's merely something in newspaper article and I don't know whether it was the unionization that caused the liquidation or other factors, but there is something to that effect --
Byron R. White: The only evidence Mr. Manoli is that only the production of that mill wound up another mills and --
Dominick L. Manoli: Yes, Your Honor. I was going to say that, as a result of the liquidation here, 500 employees lost their jobs. Some of Darlington's unfilled contracts were picked up by other mills of what I would recall that Deering Milliken complex, and also a number of the supervisors that were working at Darlington were transferred to other parts of the Deering Milliken Organization.
Byron R. White: Well, how much of the -- do you have any idea how much of the production ended up with -- are you really claiming this is a runaway plant?
Dominick L. Manoli: No Sir, we're not claiming as a runaway plant, no. Because the Darlington Mill was discontinued again as I said, some of these contracts --
Byron R. White: The Darlington Mill was (Inaudible)
Dominick L. Manoli: Except the fact is that some of Darlington's unfilled contracts -- some of them were picked up. I don't know how much was involved. Some of --
William J. Brennan, Jr.: Is there a finding on that, no finding whether it was 10, 15, 50 or --
Dominick L. Manoli: No sir, there isn't. I think there is some record -- that there is some record reference said one of the mills following the dissolution of the Darlington Mill picked up some of Darlington's – the business of some Darlington's former customers independently of any contract and I recall saying something to the effect of something like 10 million pounds of some kind of cloth material.
Hugo L. Black: (Inaudible)
Dominick L. Manoli: Twelve supervisors were placed upon a list for transfer to other parts of the Deering Milliken Organization and in looking over this rather voluminous record and I'm not quite sure that I'm entirely -- I'm not entirely sure of this, but at least three of them were transferred to other corporations in the organization. Now, this brings me to the interrelationship between Deering Milliken and Darlington. Deering Milliken is owned by a South Carolina Corporation. It is one of 17 corporations in which the majority stock holdings are in the Milliken family and these 17 corporations operated some 27 Mills along the Eastern seaboard. Deering Milliken Company acts as the exclusive agent and the sales factor for all of these companies. Roger Milliken is the President of all but one of these corporations and the members the Milliken family constitute a majority of the Board of Directors of all, but one of these corporations. The Milliken family either directly or indirectly owns from 55 to 86% of the stock of all of these corporations. I don't want to stop here for details. We've summarized them in our brief and actually I couldn't possibly carry them in my mind, but in some the record shows as the Board found as the dissenting members of the Court below agree and as apparently the majority of the Court below will prepare to accept arguendo. The record shows that there is interlocking control and directorates with a high degree of integration of operations. All of the products of these various mills are sold under the trade name Milliken. There is a pooling of essential services for all of these organizations and this includes some purchase of supplies and equipment, operational studies and recommendations, the handling of tax and insurance matters, and the recruitment of supervisory and technical employees.
Byron R. White: Was there some suggestion in the record that there's a hierarchy in the family, so that the control lies somewhere in the family?
Dominick L. Manoli: That's --
Byron R. White: These really different people with independent existences?
Dominick L. Manoli: That's the next item I'm going to say, I address myself to you Your Honor. Roger Milliken, I think the record pretty fairly indicates that he is the directing genius of this entire enterprise and while some of the mill treasures, who are in immediate charge of these various mills, have a considerable degree of autonomy and running the operations of the mill from day to day. From day to day, the fact is that it is Roger Milliken who holds a range of this entire empire in his hands and that it is he who exercises a very pervasive and comprehensive control over the entire operations of the business including his personal as well as his labor policies. In fact, the decision to liquidate mill was essentially his. As Judge Bell said in the Court below, that the record here shows that the Deering Milliken complex was a thoroughly integrated monolithic enterprise with the Milliken family and particularly Roger Milliken is the executive agent in charge of the entire enterprise. Now --
Speaker: -- to review the findings of the Board that this was a single enterprise.
Dominick L. Manoli: It is assumed that -- I think it's unfair to say that it assumed that arguendo.
Speaker: It assumed it.
Dominick L. Manoli: Yeah, that's right. It assumed actually the motivation, the anti-union motivation, and it also assumed arguendo --
Speaker: Yeah.
Dominick L. Manoli: The boards finds --
Speaker: This had made no difference if you could liquidate a party or business.
Dominick L. Manoli: Yes, right. The Court took the position as you could -- as an employer he could liquidate any part, any phase of his business, the whole of it or part of it, whatever his reason might have been. And coming back to briefly what the board found in this case, the board found first that the liquidations of the mill was prompted not by economic considerations as argued by the respondents, but by the purpose to escape the duty to bargain collectively. Secondly, the Darlington and Deering Milliken constituted by virtue of the interrelationship constituted a single employer for the purposes of this Act and that both were responsible for the violation for the unfair labor practice. The Board's order requires Deering Milliken and Darlington to reimburse the employees for any loss of wages as a result of the unfair labor practice. The order also requires Deering Milliken to offer these people reinstatement at its nearby mills and if -- not to offer reinstatement, but to offer them employment at its nearby mills and in the event their employment is not available to place them on a preferential hiring list. The back-pay liability terminates either upon the employees obtaining a substantial equivalent employment somewhere else or with the Deering Milliken Mills or upon they being placed upon a preferential hiring list at the other Deering Milliken Mills. The order it should be noted does not require Darlington to reopen the Mill. Now --
William J. Brennan, Jr.: (Inaudible)
Dominick L. Manoli: It has to pay them as long as they have not received substantially equivalent employment or if such employment is unavailable, as long as they're not placed upon a preferential hiring list. In other words, Deering Milliken here could have cut off their back pay liability either by offering these people substantially equivalent employment of its other mills or if that work was not available, by putting them on a preferential hiring list, that would have cut off the back pay liability. Now as I've indicated the Court below accepted the Board's findings of the fact. It accepted arguendo, the two findings with respect of status, a single employer status and the anti-union motivation. But it concluded that even if Darlington was a division or department of the Deering Milliken Complex, nevertheless, there was no violation because an employer in its view is free for any reason including anti-union reasons to discontinue any part of its business either part or the whole.
Speaker: Darlington was another view -- resuscitated once the union was put out of the picture?
Dominick L. Manoli: No sir, because the -- all of the machinery and the equipment was sold at auction, piecemeal in December of that year.
Speaker: So the question of the good faith of this liquidation is --
Dominick L. Manoli: Not challenged, Your Honor.
Speaker: Not challenged.
Dominick L. Manoli: The board found the liquidation was for anti-union reasons.
Speaker: I understand --
Dominick L. Manoli: No, no. But there is no -- the purchasers of the equipment of the mill, it was a good faith's purchase, no question about the bona fide of the purchase. Now, originally, when we filed our petition here, we had asked this Court -- I didn't put it this way. We think that the Board's subsidiary findings have a solid support in the record and we think, Judge Bell below that those findings should be sustained. However, the majority only accepted these findings arguendo. And in our petition, we ask to this Court to accept those findings also arguendo and to deal with a legal issue on that basis. However, I may add that all of the parties that have addressed themselves, so those two issues, the motivation and the single employer and while we were reluctant to burden this Court with the determination and ultimate resolution of those subsidiary issues that the Court feels and find to address themselves to do -- to them. Did I say the parties have brief the issues and I don't know if there's much more that any of us can say upon those particular issues. I will not discuss further the single employer issue here, because I want to go on to other matters in the brief time that I have, and I'm afraid this is running very fast. The -- I started with a premise that the Board's findings of anti-union motivation and the single employer's status are correct. And in that posture, then I believe that the issue that we have here is whether an employer whose business embraces a number of plants violates the statute when he liquidates one of them. When he liquidates one of them because he is afraid of the unionization of his employees. Now, one of the basic guarantees of the National Labor Policy is the right of employees to engage in concerted activity and to select representatives for purpose of collective bargaining. It's long been settled, it's long been recognized that this guarantee is impaired if not vitiated, if an employer threatens to close his plant, if his employees become unionized. If he temporarily closes his plant in order to get rid of these union employees or if he transfers a plant from one location to another in order to avoid collective bargaining or finally if he transfers work to an independent contractor because the employees performing the work for him have become unionized. Now all of these illustrations involve the exercise of so-called “management prerogative.” But the underlying principle is, that an employer may not use his -- either his economic power or his so-called management prerogatives in order to coerce employees in the exercise of their rights under statute or to discriminate against it.
Byron R. White: But Mr. Manoli, first overall situations in which the business went on?
Dominick L. Manoli: That's right Your Honor, the reason --
William J. Brennan, Jr.: Even where the contracting out it went on another form, but still the same thing?
Dominick L. Manoli: That's correct.
William J. Brennan, Jr.: But you told us that, that's not the case here.
Dominick L. Manoli: I understand that. But the reason that I refer to those cases, Your Honor, is because there is much talk here about fundamental management prerogatives and as I say, I think those cases stands for the proposition if that's not necessarily the end of the argument. In fact --
Byron R. White: No we're talking about the prerogative is going out of business. We need talk about any other prerogative?
Dominick L. Manoli: Well, the prerogative of going out of business, it seems to me is pretty much on the same fine as the prerogative of whether to transfer it back from one place to another. In either case -- in either case, the exercise of that prerogative has resulted in the loss of jobs by employees because they've elected to exercise, there are rights under the statute. Now, nearly 30 years ago, there's --
Potter Stewart: Your -- your argument now is cast in terms of 8 (a)(1) and 8(a)(3), is it not?
Dominick L. Manoli: Yes, sir.
Potter Stewart: You're not talking about 8(a)(5) at all now, are you?
Dominick L. Manoli: No sir, no sir. Let me make clear one point, the issue whether -- there is no issue in this case about the Darlington having had to bargain with the union about the liquidation. That issue was not presented to the board, it's not in this case. We don't have the fiber board type situation here. The board did find an 8 (a)(5) case here, but found 8 (a)(5) on the basis that the liquidation was prompted by -- purpose to avoid bargaining with the union which the employees had selected as a bargain representative, with respect to the usual terms and conditions of the plants.
Potter Stewart: But the lions share the emphasis in this cases and 8(a)(3) cases is 8 (a)(1) and 8 (a)(3) Sections.
Dominick L. Manoli: That's correct, that's right. Now --
Byron R. White: I suppose the consequence of this management's decision upon employment and organization in the other plants of the complex?
Dominick L. Manoli: Yes Sir, I couldn't get to that. Just a minute. Speaking of management prerogatives, I should like to say one more word, that last term in the Wiley case, this Court declared that even the rightful prerogatives of the owners of a business to rearrange it or even to eliminate themselves as employers must be balanced against the need to protect the interest of the employees under the National Labor Policy. Now, in this case here, the Deering Milliken people by the exercise of their management prerogative by exercise of a clean fundamental rights have wiped out 500 jobs, because the employees ventured to exercise their rights under the statute. I don't think anyone is going to dispute the utterly destructive impact of this action upon the employees' enjoyment of their rights. By this wholesale discharge, Deering Milliken and Darlington served notice, not only upon the Darlington employees, but served notice upon all of the employees in its 19 chains of corporation. And these employees totaled close to 19,000 in that vicinity. By this action, they served notice upon them with the price of the present or continued employment in the Deering Milliken Complex was a surrender of the rights which guarantees to employees. And I submit Your Honor, that it is not within the par of any employer to impose that price as the condition of employment. Now, we are told that an employer cannot be compelled to remain in business and that if he's willing to pay the price of foregoing profits and the foregoing other business advances, then he's free to discontinue any phase of his businesses regardless of whether his purpose is to avoid the unionization of his employees. In the first place Your Honors, there's nothing in the history of the Act or its philosophy that remotely suggests that discrimination or coercion becomes something less or that they're excused because the employer is willing to pay the price for. If the theory that it hurts the employer more than it hurts the employees were a valid theory, I suggest that even a discriminatory lockup would be valid under this theory. Under the theory that it hurts the employer more than it may hurt the employees, because it's temporarily closed to close down. But apart from this fact, the critical factor in this case is, that Deering Milliken, the employer in this case, Deering Milliken has not removed itself from the economic arena. It is merely liquidated one unit of its wide scale business and has continued to engage in the same kind of business of which Darlington was an essential part. Any one of the 26 mills of the Deering Milliken complex is potentially free to pick up the business of Darlington. And as I indicated a moment earlier, in fact after Darlington was liquidated some of these mills picked up, some of Darlington's unfilled contracts, and also picked up some business, at the moment I don't know just how much, also picked up some business from some of the Darlington's former customers. Now, if that is a respondent's argue, the abandonment of an effort to get the profits to obtain other business advantages is the test of whether or not there is a violation. I suggest Your Honors that test is not met here. Analytically, this case is not really much different than the case of an employer who discharges, let us say 10% of his employees, because they'd become unionized and it continues to operate, perhaps at a reduced capacity. In both cases, the employees who have elected to exercise their statutory rights have been punished, in both cases, the employer is continuing to do business and in both cases he has served notice upon the employees that their livelihood depends upon the refraining -- they're refraining from exercising their statutory rights and in effect giving him immunity from the statutory obligations. Now, as I indicated earlier, the Board is of the view that even the total discontinuance of a business for anti-union reasons is a violation. But I suggest Your Honors that even if we assume for the sake of argument, the total discontinuance of business, in case, whether an employer removes himself altogether from the economic arena because he is unwilling to live within the framework of the National Labor Policy, even if we assume that the answer there that it's not unlawful for him to do so, I suggest Your Honors that's not necessarily decisive of this case. Because if as respondents continually remind us, if economic suicide is the test of whether or not there is violation in this type of case, I suggest Your Honors, the employer in this case is very, very far from being debt. Now, this does not mean of course that an employer may not discontinue a part of his business or any part of his business just because it happens to be unionized. He may discontinue his business for any of the -- any legitimate economic reasons or indeed out of sheer caprice. The critical factor is more than. Now, the respondents argue in this case here, that they were prompted by economic factors and the argument is, that the unionization of the employees and the possible economic burdens that the employer could anticipate from the unionization of the employees is the kind of legitimate economic factor that an employer can take into account and act upon it. Now in the first place, this argument I think flies in the teeth of the Board's findings, which where that the employer here liquidated the Darlington plant, not because of economic factors but by a purpose to escape, the duty to -- and the statutory obligation to bargain collectively. But apart from that, the argument would really subvert the statute, because quite often an employer's hostility to unionization of his employees comes down to a matter of dollars and cents. Now, if an employer could say that the unionization of his employees and the anticipated economic burdens that unionization might bring, that that were the kind of legitimate economic factors on which he could act, then I suggest Your Honors that there's nothing to prevent the employer from discharging his employees as soon as they join a union.
Speaker: Supposing, the situation had been that instead of liquidating at the point it did, Darlington had gone ahead 6 months with the union collectively bargained and then decided that the union demands are as such that it could not wish to continue operating and then it liquidated, would your case be different?
Dominick L. Manoli: I think it might have a different situation in that kind of a case, because there the employer has bargained with the union. He has explored his economic package and it might well be said that having explored that economic type you should -- knowing what it's going to cost to live with the union and at that point, it maybe that is -- the decision to go on is prompted by what might be regarded as legitimate economic considerations. But I'm saying Your Honor that we don't certainly reach that issue in this case here, because there was never any attempt, never any attempt to bargain with this union. Of course, the union had campaigned that assures to what it was going to demand from the employer, but I hardly did remind this Court, there is a great deal of difference between election propaganda and what actually happens at the bargaining table. Now --
Earl Warren: That the basis of liquidating at the time that this organization did, is not a question -- I suppose it's not because they had any personal taste with the officers of the Union, but because they thought unionization was uneconomic?
Dominick L. Manoli: But Your Honor I think that there was a very strong suggestion in this record that -- one of the reasons why this Mill was liquidated is that -- these employers unwilling to do business with any union. In addition to that, because they say -- I don't see how an employer at this stage -- at this stage of the game where Union has won election, they haven't even gotten it to the bargaining table, where the employer can say, well, I think that I -- that the employer can say at that point, “well, the economic burdens of the unionization of my employees that it will not permit me to stay in business and I'm going to go up.” If you permit him to do that, it seems to me, then you're really have sacrificed the employees' interests. Now it maybe that, when you come to the bargaining table and the union's package and it's fairly clear what it's demanding that maybe at that point the employer can go out of business without being charged with an unfair labor practice. But short of that point, I don't believe that the employer can be permitted to say that the unionization was the kind of an economic factor. The mere anticipation of demands was the kind of an economic factor which makes legitimate his action.
Speaker: Is that the same line of reasoning would result in a single employer not being able to go out of business.
Dominick L. Manoli: That's -- yes, it would.
Byron R. White: Without some evidence that after the election and after the announcement of liquidation, 83% of the employees said, don't liquidate them, we will forget the union or something?
Dominick L. Manoli: 83% of the employers were reported to have -- some signed -- some signed some sort of a petition and apparently they indicated, they were prepared to go to work with or without the union. Then it seemed to have --
Byron R. White: With the evidence -- with the evidence to this a effect?
Dominick L. Manoli: Yes, sir. Oh, yes. Yes. And Milliken's response to that as I indicated earlier was that as long as there was this hardcore of 17% labored people in the place, he would refuse to run the mill.
William J. Brennan, Jr.: Well, is that there fair on whether his reason for liquidation is economic?
Dominick L. Manoli: Well, I think so very much so Your Honor, very much so.
William J. Brennan, Jr.: I can't believe it. He might keep those reasons, is it not?
Dominick L. Manoli: Well, I think when you take that in your consideration with all the other factors, it pretty much indicates the most natural reading of this Your Honor. The most natural reading of this is that the Milliken interests were not prepared to deal with any union at any of their plants and I think that that is natural reading of this statement.
Byron R. White: They had some sort of survey as I remember from experts in survey, is that prior to the mode of aspect?
Dominick L. Manoli: What kind of survey Your Honor?
Byron R. White: I thought they had some expert who came in -- somebody to make a survey of plant?
Dominick L. Manoli: Or there was – the state had the studies of the plant made as I indicated earlier -- as I indicated earlier, the Milliken testified that the company had been experiencing some economic difficulties. But the point that I suggest -- what I suggested earlier was that until the union came and won the election, nothing in the record suggest that the Milliken people were to contemplating closing down that mill. In fact, during the nine months preceding the election, they had spent nearly a half a million dollars modernizing the plant, which hardly sounds like there were going out of business. What really made the difference is the union.
Hugo L. Black: Well, that was because of the survey that they modernized, wasn't it?
Dominick L. Manoli: Yes, but this modernization had been going on during that first nine months prior to the -- prior to the election. Yes, they -- they had their problems, I wouldn't deny that Darlington had their problems. There were market problems, competition for an imports and what have you, but there was no suggestion, I think the record is clear that until the union came into picture they were not contemplating closing the plant down.
Speaker: One of the purposes of what Darlington did was to influence -- bank unionization of the other plants?
Dominick L. Manoli: No, there is no such specific finding Your Honor, but I think that that's a fair inference because --
Speaker: No, but I'm --
Dominick L. Manoli: I'm sure that this information would not have been a secret from the other people working in the Milliken mills. And Number 2, following the election, Milliken sent a magazine article to various Mill Treasures. And he purposed his memorandum transmitting this magazine article, but the fellow who had written his article knew what he was talking about. And one of the things that the magazine article indicated was that the final lesson to be learned from the Darlington affair is the need for good public relations and the good public relations was to sell Milliken's point of view with respect to the unionization. In other words, in Milliken, Roger Milliken writing these various Mill Treasures he said, “While this Article shows that the union leaders definitely mislead the people, it also points out the Mill was negligence in its public relations. I hope you'll read the second part of the Article carefully and review in your mind the steps that are your taking to bring about an understanding of your mill and its promise to your community. The unions are going to be making a tremendous drive all through this area and there are few things that are more important to us in making sure that the leaders in the community understand and are sympathetic to what we are trying to do.” I think --
Byron R. White: That letter might have been a sample of whether the mill closed down or not. And --
Dominick L. Manoli: I think in the --
Byron R. White: It's kind of an expression of the point view about that organizations, I think the employer is fully trying to make --
Dominick L. Manoli: I think in this context, this was suggestion by Milliken to the various Mill Treasures that they spread the anti-union gospel. Your Honor, my time is cut short and I don't want to cut into Mr. Ervin's time.
Sam J. Ervin, Jr.: Mr. Chief Justice and members of the Court. In my brief time, I hope to address myself to essentially two aspects of this case. One is the remedy which is of extreme importance to the union and the other thing is that I hope that I would be successful in putting to bed any suggestion by the employer that they close this mill for economic purposes. As a matter of fact, before I get into any of the issues here, I want to suggest that Mr. Manoli was rather modest in his suggestion that the record contains some suggestions as he says that the other plants were closed because of the union activities of employees noted during the mills. When the Court gets a chance, I recommend that they read pages 115 to 117, Volume III and there is demonstrable evidence that there were a number of closings of the mills during strikes, the evidence of which came from the mouth of Roger Milliken himself. As a matter of fact after reading this record, the conclusion is inevitable. Now what you got here is a Milliken formula for destroying unions. Just closing Darlington is just one of a number such mills. This -- this medium, this weapon, and the arsenal of all the economic weapons is rather new as far as Mr. Milliken is concerned and I say no for the past 10 years he has exercised it. But I'm going to get through some of the evidence of that. Before I do, let me suggest however, that what the union objects to insofar as the board's remedy is concerned is that we feel that the board's remedy is inadequate. The board's remedy we feel falls far short of dissipating the course of impact of the Darlington shut down. We suggest the modification of the board's order, so that the board will direct the reestablishment of the Darlington Mill or in the alternative, put the City of Darlington on a preferential list so that in the future when Deering Milliken deals a plant as they do very frequently, as I will demonstrate, they will select the City of Darlington whom they almost demolished by the shutdown as a preferential matter. Now, let me spend a couple of moments --
Speaker: If they decided to put up another plant, the board should require, they must rebuild or reopen that --
Sam J. Ervin, Jr.: I suggest that when Deering Milliken builds another plant, then I might say that this is not an infrequent indulgence on the part of Deering Milliken. We have evidence, for example, if you examine page 1333 of General Counsel's Exhibit 13, you'll find the heading by Deering Milliken, “10 New Mills during the Past 10 Years.” Now, moreover, in 1963 they spent $45 million in purchasing and acquiring 7 or 8 mills from Textron. The point I make is that in this frequent purchasing and building of mills, it's not an unreasonable suggestion that the next mill that Deering Milliken Mills, they should build in the City of Darlington which so far they turned into a legacy or the Mohawk Valley and that is not an unreasonable request.
Potter Stewart: Whether or not it's reasonable, I suppose it's a matter of opinion, but it certainly will be unprecedented, wouldn't it?
Sam J. Ervin, Jr.: I think that the -- I would suggest that the practices of Milliken are really unprecedented and I don't --
Potter Stewart: Has the board ever done any such thing, of course you also told me there's never been any such case of this?
Sam J. Ervin, Jr.: Well, the board has decided in a number of cases particularly Preston Feeds as decided by this very Circuit, the Fourth Circuit in ordering the reestablishment of a trucking division, for example that, that company did away with it and sold and transferred to another corporation. The only difference I suggest between the two is that Preston -- that is Preston Feed involved three workers. Deering Milliken involved 500, I don't assume that there's a difference in the eyes of the law between treating a small corporation and directing the reestablishment of division as against dealing with a giant corporation.
Potter Stewart: How big a town is it?
Sam J. Ervin, Jr.: Pardon?
Potter Stewart: How big a town is this --
Sam J. Ervin, Jr.: City of Morrison, 6,000 sir.
Potter Stewart: 6,000?
Sam J. Ervin, Jr.: Yes, sir. Now, if you please --
Potter Stewart: On that, have we – is this Court as I recall --
Sam J. Ervin, Jr.: Pardon?
Potter Stewart: Has this Court, do you recall substitute of its judgment for the boards unless appropriate remedy, where a remedy is sufficed?
Sam J. Ervin, Jr.: Yes, if it please Your Honor. If you don't involve three cases that I know of, the order in Steamship Company case, the District 50 United Mineworkers and the Southern Steamship Company case that's true --
Potter Stewart: Enlarge rather than to restrict?
Sam J. Ervin, Jr.: Well, in the --
Potter Stewart: You are asking enlargement aren't you with the relief?
Sam J. Ervin, Jr.: No, in some cases of curtailment. For example --
Potter Stewart: No, what you're asking for I say is an enlargement?
Sam J. Ervin, Jr.: An enlargement. Yes, sir.
Potter Stewart: I like that -- have we ever enlarged the remedy?
Sam J. Ervin, Jr.: I believe that in the Waterman case, for example, where the board -- Waterman Steamship Company case, where the board decided that the discharges were to be sustained, this Court, I believe directed the board to reinstate those of the seaman, which were discharged under the order of the Court. I might say that --
William J. Brennan, Jr.: What remedy do you propose?
Sam J. Ervin, Jr.: Pardon?
William J. Brennan, Jr.: What remedy do you propose?
Sam J. Ervin, Jr.: In this case?
William J. Brennan, Jr.: Yes.
Sam J. Ervin, Jr.: It's my suggestion as I indicated that the board ordered the Deering Milliken Company to give preference to the City of Darlington in the next mill that it selects for erection or acquisition. I might suggest that when you're going to examine the criteria laid down by this very Court in determining where the remedy is, we will find that the remedy is wholly inadequate. I think I've got a right to ask, what sort of remedy is it, that permits an employer to retain the fruits of his unlawful conduct. This record is devastating in the proof. And I don't have the time to get to it, that Deering Milliken went out purposely to destroy this Union. And if we established that and we permit Deering Milliken to retain the fruits of that kind of activity, I suggest that this is not an effective remedy or the kind of remedies suggested by 10(c). Let me, if I may direct your attention to what I think is the most devastating piece of material that if we can refer to as evidence in determining what was it that Deering Milliken sought to achieve by the closing of the mill. And in answering Mr. Justice Brennan's question for example, I suggest that the object was not only to destroy the Union in Darlington, but it was also to discourage the membership in any of the other mills in Deering Milliken. And I ask the Court, if it please, to examine Volume 5, which Mr. Manoli directed your attention to before and I just like to read to two excerpts, which I believe demonstrates more than anything else. What was in the heart and mind of Robert Milliken?
William J. Brennan, Jr.: Where is this --
Sam J. Ervin, Jr.: This is Volume 5. Volume 5 begins on Page 177 with a memorandum directed by Robert Milliken to each of the executives of each the Deering Milliken Mill.
William J. Brennan, Jr.: You're ahead of me Mr. Ervin and I got Volume 5 which begins in 1239 or something?
Sam J. Ervin, Jr.: This is Volume 5 --
William J. Brennan, Jr.: Oh, I beg your pardon --
Sam J. Ervin, Jr.: It's all right.
William J. Brennan, Jr.: The Appendix --
Sam J. Ervin, Jr.: Yes, sir.
William J. Brennan, Jr.: I get it.
Sam J. Ervin, Jr.: On page 177, is this memorandum from Robert Milliken to all of the executives of each of the mills. In which he encloses an article from this American Textile reporters and asked them to read it carefully and to bring -- which will bring about an understanding of your mill and its problems in your community. And it's suggested you read more carefully the latter portion of the article which he encloses. Let me read just two parts of it. On page 180, if you please, the second paragraph everywhere the same story was repeated, “If the only the Union had left our people alone, we could have gotten along fine. The man who pumped the gas at the gas station had a wife, and a mother who were working in the mill. "They did not work for the union but he said, “They got to suffer along with the rest to listen to the promises of the Union fellows.” And finally, I think this Court would be interested on page 182, the concluding paragraph in the middle there of when the article says the following. “When Dallas Manufacturing Company of Huntsville, Alabama became unionized, the Millikens liquidated it contrary to the opinion of the many local people that such would not be the case. We ourselves are small shareholders in Darlington and from experience and acquaintanceship; we knew the minute the union election vote was announced that we would receive a call for a special meeting to vote for liquidation.” Now, this is a memorandum sent by Roger Milliken to the heads of each of these affiliated mills to bring it to their attention, but for what purpose? It was not enough for him to destroy the collective bargaining rights of the Union of Darlington. He wanted to make sure that the workers in other affiliated mills got the message. Everyone who attained the idea of joining the union, you'll be sure to remember the object lesson of Darlington and that's what this --
Byron R. White: Well, is there evidence that the -- this message got the workers to distinguish from --
Sam J. Ervin, Jr.: No, sir. All we had is this message being delivered to the executives of mills with the instructions that they give it to the community. Now, let me bring this point out, if you please.
Earl Warren: Go ahead. What is the purpose of the chair using this than that of the other claim?
Sam J. Ervin, Jr.: Well, the board of course did make a finding and the trial examiner made a finding. That the 883 violation was so complete and overwhelming as to destroy the collective bargaining rights of this Union. It didn't make the finding as I recall it with respect to the other plant, it directed its attention to Darlington. Now, let me direct my attention to the single employer issue, which I think maybe critical. My adversaries here come into this Court and suggest that there is no common ownership and there is no common control. The two ingredients of a single control, I might remind the Senator from North Carolina who did have not the privilege of presenting to the board, as I did not have the case before the trial board. That before the trial board, Deering Milliken and Darlington came in and said that Darlington and Deering Milliken has common control, they conceded it in that situation. When they came before the Court of Appeals they have altered their position as follows. They denied common ownership and admitted that Roger Milliken, the force of this whole outfit could have controlled as against having actually exercised the control. Now, we have analyzed the testimony here with respect to single control. And I would like to intrigue this court. And instead of yielding to the request of the employer and yes, even the National Labor Relations Board to send this issue back to the Court of Appeal. I suggest that after eight years of litigation and it is not an unreasonable request to ask this Court to make a definitive resolution of these issues. The single employer control issue is I believe established by overwhelming evidence. I don't have the time to address myself to all of it, but let me just give you -- direct your attention to one exhibit, which in my judgment is devastating to the employer's suggestion that there isn't any single control. And I direct the Court's attention to General Counsel's Exhibit B(13) Page 1337. And here in great big words--
Potter Stewart: What volume is this?
Sam J. Ervin, Jr.: This is, if you please, Volume 4 of the joint Appendix, Page 1337.
Potter Stewart: You're asking us to do and make the fact findings on all of this, is that what you are suggesting?
Sam J. Ervin, Jr.: I know what it means to this overburdened Court to do that, but I believe it is in the interest of justice and that's all I could say that this Court will not shrink from its burdens if it finds the evidence --
Potter Stewart: But usually our responsibility in cases of this kind particularly is it to make fact finders?
Sam J. Ervin, Jr.: The Court has done before, if you please. And all of the parties have briefed question, which might lighten the burden of the Court a bit. On Page 1337, just look at this literature that Darlington Milliken puts out. The magic of mill integration -- just as a big league ball club is a team of specialists, each playing an important position and working with the others to control the play, so is the textile team with Milliken, a group of specialist mills. Each expert in some type of phase textile production and closely integrated to control from start to finish, the properties, cost and qualities of the fabrics they produce. So out of the mills of Robert Milliken again comes a submission.
Potter Stewart: Mr. Robert or Roger, you have been calling him Robert.
Sam J. Ervin, Jr.: Roger, there are many brothers there that I might confuse. However, the single employer issue, which I indicated is so thoroughly briefed that I don't want to spend much more time on it. I do want to address myself now to the question of remedy, which I know the Courts is extremely interested in. It should be remembered in answer to the questions asked by this court that Deering Milliken was only one of four mills who produced print cloth. So that when it shutdown a mill of one of four, it was analogous to my humble judgment, to merely shutting down a department. Now, if the Milliken formula becomes law, all it means is that any large corporation having a department incorporated, if that gives it any special status in the eyes of the law, closes down, it then gives to that corporation immunity. And I hope I'm not presumptuous in asking this court the rhetorical question as to whether or not the board's decision in this case doesn't setup demurrer, that if a company is big enough, if it's rich enough, if it is wealthy enough to close down on mill and meet the liability of back pay, it then can close itself with immunity from liability under the law. And I ask also what kind of remedy is it that permits Deering Milliken who set out to destroy the union and to set out to destroy the collective bargaining rights to retain the fruits of that objective, which he does under this particular decision?
Byron R. White: What would have been your position if Milliken decided to let total suicide a lot of business entirely out of the --
Sam J. Ervin, Jr.: If he closed down the entire Milliken – well, the nature of the violation would be of course of greater monstrosity having nobody else to -- no other plant to look for, we would suggest that under the laws of various states that he be held responsible for the liabilities of the acts that he committed during his life time as a corporation. And we would suggest that the he be made -- he may call of the employees that suffered from that violation of the law. I don't believe it makes much difference whether he closes out one plant or closes down the entire plant. It's a matter of degree on how great an offense he wants to commit.
Byron R. White: Of course that assumes the closing of the mill down was an offense at all?
Sam J. Ervin, Jr.: Well, I have a right to assume if you please, that if the National Labor Relations Act has as one of its purposes, as its central thrust, the encouragement of collective bargaining by Section 7. And the encouragement of organizing that any act which attempts to frustrate that objective set out especially for that is an act in violation of the law. Now this is not an --
Byron R. White: The Court below couldn't –- didn't see that so fairly did it?
Sam J. Ervin, Jr.: No, the Court below as a matter of fact was a little inconsistent, because it not only decided that for the contrary in another case would order the reestablishment of a department given away sold in Preston Feed case. Now, if this Milliken formula, the destruction of jobs is permitted to go on with judicial approbation. I suggest we will have given giant corporations the one leverage to destroy unions. There isn't anything that strikes the fear into the heart of a worker anymore then does the threat to close down a mill. And I might pose these suggestions if you please Mr. Justice, that it's pretty well settled in the law, that if you threaten to close down a mill, so as to deprive the members of the right to bargain, it's a violation, case's origin on that but according to the company, if you execute that threat, then you may do so with impunity. According to the employer, if you shutdown temporarily, it's a violation of the law, but if you convert that temporary shutdown to a permanent shutdown, that's fine, that's okay. If you fire half of the people of a corporation, it's a violation of the law, but convert that half to a totality of firing, then it is fine and it is okay.
Byron R. White: Well, if the employer verbalizes his decision in terms of economic. He just knows from experience of some observation that a unionized plant could have cost him more money and he isn't going to put up with that. And he closes down, would you say you had a different case there or not? I assume you would be making the same argument?
Sam J. Ervin, Jr.: Well, Mr. Justice White, it depends on where you draw the line. If the corporation is smart enough let me say to sit down and bargain with the union and has in its mind that after bargaining, it just cannot get the kind of the concessions from the union are permitted to stay open, it may close. But in this case, they didn't even go through the motions of bargaining. It set out to destroy the union once the vote was announced. Now, If the union is going to be certified as a bargaining agent, that's a pretty empty certification if the law is going to give approbation to the destruction of that certification by firing discriminatorily every one of these people. Now, in this particular case, the board found as a matter of findings, as well as the trial examiner, that there were 30 instances before and after the directors decided to close the mill of black listings, of threats to close the plant, if they ordered to the union and what you have got in my humble judgment is not only a case too generous, but the most egregious kind of violations that we have ever come across. If a company is free to indulge in this kind of destructive anti-union bias by shutting down a whole town, I certainly have a right to hope it's not going to be with judicial approbation.
Irving Abramson: Mr. Chief Justice, may it please the court. It is not an exaggeration to say that the pre-enterprise in Textile Industry rides on this case. When I was asked to make the whole argument before the Court on half of Darlington, I first satisfied myself that there was no legal impediment to my doing so. I then gave serious consideration of the quaver, my fairness for Darlington would conflict with my obligation as the senate. And I reached a deliberate conclusion that instead of being in a conflict between them, my fairness for Darlington harmonized with my obligation as a Senator. My obligation as a Senator requires me to support the Constitution and to serve the best interest of my country and my State. The Constitution of the United States as I interpret it, guarantees that every person in America, the economic freedom to go out of any private business at anytime for any reason satisfactory to him. And presenting Darlington's cause, I seek to preserve this economic freedom, not only for Darlington, but for all Americans. The chief industry of my state, North Carolina is the Textile Industry. Some 230,000 of its funds and dollars earned livelihoods for themselves and their families in the Textile Industry of North Carolina. It is obvious I think that North Carolina and every other Textile producing state and the people of those states would suffer drastic economic injury. If it should be held in this case that the National Labor Relations Board has the power under any circumstances to compel a Textile Manufacturer to remain in business against his will until the last drop of economic blood was squeezed from him. I say this because such an adjudication would minimize to the highest degree the creation of future jobs in the textile industry, because it would discourage new capital investments in the textile industry and it would eliminate thousands of jobs now in the textile industry by spurring the dissolution of textile plants of a marginal nature and by stimulating and accelerating the omitted automation in the highest degree of all other existing textile plants. As the lawyer for Darlington, I fight for the preservation of economic freedom for all Americans, and I fight to protect North Carolina and all other textile producing states and their people against serious, drastic, economic injury. Now, it will do well for me to make it plain, what is not involved in this case, I think that Mr. Manoli has well admitted that Darlington is not a runaway corporation. The trial examiner found as a fact that Darlington went out of business completely, permanently and irrevocably and that no evidence was produced on the hearings indicating that his business was being carried on by any of the other corporations using the services of Deering Milliken as a sales agent in any other form or in any other place. That finding was approved by the board itself, the board said as approved all of the findings of the trial examiner except those, which is specifically rejected and it did not reject that specific finding. And when this case was before the court of Appeals, the Court of Appeals laid this matter to rest for all time by this statement, which appears upon Page 686 of its opinion as reported in (325 F.2d) Item 325 Federal Report of second series. The trial examiner demonstrated beyond debate, that Darlington was not a runaway plant, that is a plant having another existence in another form, finding that Darlington was not hidden among the other Milliken operations. No disagreement with this finding was or on substantial evidence could have been made -- could have been expressed by the board that -- now those two questions, there are two questions involved in this case. The first is whether Darlington, Darlington's complete and final withdrawal from business was a violation of the National Labor Relations Act. Second, whether Darlington's withdrawal from business even though final and complete was a violation of the act, because of relationships alleged to exist between Darlington on the one hand and Deering Milliken as well as certain other corporations on the other. It's my purpose as the Counsel for Darlington to argue the first of these questions? The second will be argued in detailed by Mr. Updike. I shall merely allude to the second question by calling the attention of the Court to the fact that the National Labor Relations Board itself laid down the correct rules for determining whether there is a single employer status existing between Darlington and all of these other mills. Incidentally, the National Labor Relations Act would require the employment of these people dischargement in Darlington eight years ago, by sixteen other separate corporations, which have not been made parties to this case and haven't been given notice of the case and have been given no opportunity to be heard, which seems to me is enough to cause Daniel Webster to call in his definition, the procedural due process in the Dartmouth College case to turn over in his grave. Here's what the National Labor Relations Board correctly said about the single employer status. It is now well established that for two or more big remittances to constitute a single employer for purposes of assessing liability for unfair labor practices, it must be shown that there was a sufficient degree of common ownership and common control of Labor Relations and Operations so that they maybe said to have -- that they engaged in a common enterprise. Every law book I have ever seen and every dictionary I've ever consulted, says that in order for two or more persons to be engaged in a common enterprise, they must have the right equivalent to control and direct that common enterprise. And yet to say Darlington is engaged in a common enterprise with sixteen other manufacturing corporations and it didn't have any power to control it and which it never did control, we have a research corporation which it couldn't control, we have an engineering corporation or service corporation which it didn't control and whose services was not obliged to take and with the sales agent, Deering Milliken. There is not a scintilla of evidence in this case that Darlington had any control over any of those other corporations. Furthermore, there was no common ownership, the stock in Darlington was owned -- 31% of it was owned by people who were not named Milliken, who were not related to Millikens by blood or marriage. And who didn't have so far as this evidence shows a single penny invested in any of the enterprise in which any other Milliken was involved, 31%. And when it came to a vote to dissolve this corporation, there were 200 stockholders not related in any way to Millikens and not involved in any way with these other 19 corporations. And of that 200, only four appeared in personal by proxy to vote against dissolution. And one of these people who appeared was Mr. Simpson, a merchant. Head of the Simpson Belt Stores in Darlington and who represented, as I recall, and through the record, approximate 20,000 shares of stock beneficially or personally and who voted to liquidate not withstanding the fact that the prosperity of his mercantile establishment was dependent on the prosperity of Darlington. People don't cut off their economic noses despite their economic face or the economic faces of anybody else. All the desires of labor, they don't do it, and just to show that there's no common ownership, Darlington was an isolated mill. There's one other mill, one of these mills in that neighborhood and and that was Arch. And if this order of the labor board was carried out to compel these other men to offer employment to these people, most of them would go to Hartsford because it's the nearest one. And the evidence shows that 45% of the stock in Hartsford was owned by people who were not Millikens, who were not related to the Millikens, and so far as the evidence shows did not even have a penny invested in any other enterprise in which any Milliken was entrusted. Now, the truth of it is, this Court should hold as a matter of law on the evidence in this case that the cause of Darlington's going out of business was economic. The trial examiner would have held that if he had not been mistaken as to the law applicable to this case. He said this, Volume I Page 65, he's speaking of the economic factors, which Darlington had insisted, showed that this mill went out of business for economic reasons and not for discriminatory purposes. The trial examiner says these factors -- the factors cited were sufficient to support a decision to terminate operations, certainly it cannot be said that such a decision could not reasonably or even unreasonably, but credibly would be based on these factors. Then he added, proceeded further, he concluded that the decision to close Darlington could not be held to be based on economic factors. Although, the economic factors justified as closing, because he said, “The decision to close would not then have been made.” If it has not been, “for the union's victory.” In other words, the trial examiner said this, the economic situation was sufficient to justify a closing. But, because they closed on that day, as a result prompted, the decelerating cause, the last one could follow the group on camel's back was the union victory and because it didn't operate until the sun rose and set a few more times, he couldn't hold that it was economic in nature. And when the case came before the board, the board made a similar situation.
Byron R. White: Well, is this critical to your case?
Irving Abramson: I think it shows it is critical.
Byron R. White: Let's assume that this wasn't an economic -- let's assume the board's right.
Irving Abramson: No, that's not critical to my case, because I'm just saying no, that this Court ought to end this case by holding as a matter of law in this evidence, that it due, the closing was due to economic causes, but of course I would say in the next place is not critical, because the power of Congress to regulate the labor relations between the employers and employees is based solely upon the interstate commerce clause and Congress has the power to regulate the conduct as long as they are engaged in the interstate commerce or in an industry affecting interstate commerce. But, they have the privilege of withdrawing themselves from business and withdrawing themselves from the regulatory power of Congress and it's the National Labor Relations Act as attempted to provide for the regulation and to compel people remain in business after they had to go back into business after they had withdrawn from business. It would exceed the power of Congress onto the constitution. I think that's clear.
Byron R. White: Well, for any of –- do you say, whether it is for economic or any other reason --
Irving Abramson: That's right, any reason.
Byron R. White: But, at least you say, in this case it was economic.
Irving Abramson: But at least I was arguing this and the more detailed problems and I should, was a fact that the reason the trial examiner reached the conclusion he did. And the reason the Board reached the conclusion that they had, they had thought that as a matter of law they could not consider the union victory as an economic event under any circumstances. And therefore, and since it participated in the decision to some degree, that therefore they had to hold, it was an illegal discriminatory closing. Now, the facts of this case, show it is economic. This is the old mill, it was built about the time that Grover Cleveland was inaugurated President of the United States for the first time. It had become practically obsolete before the 1930's depression. And during the 1930's depression it became indebted to a sales agent, Milliken Deering and that's the only capacity Milliken Deering has as to Darlington. And it was put into bankruptcy and it would have gone out of existence, staying except for the fact that Milliken Deering agreed to take its debts in stock. That's the way they became acquainted with this mill. Now, the textile industry flourished during the Second World War for three reasons. In the first place, the government bought up most of their products. In the second place, they had no foreign competition. In the third place, there was no price competition, because the old PA fixed prices on all of their products. As soon as the war was over, there was a period that comprised of prosperity in which anybody with a textile mill could make some money, because there was a great backlog of all the civilian demand. It had been prevented from being fulfilled by the law. But, after that there came a period of decline in the textile industry and it became a sick industry. As a matter of fact, since 1946, the close of the Second World War, the jobs of 440,000 textile workers have been liquidated and gone out of existence in the United States. One-third at least have gone out as a result of the closing of 670 separate textile plants of a marginal character like Darlington. And the other two-thirds have gone out as a result of automation and the more efficient use of labor by reason of new machineries. Now, Darlington, during the -- two years before Darlington went out of existence, we had a cut in the tax on textiles. It was the theory of those in control that we had to keep a viable economy among our allies, Japan in particular. And so, they cut the tax on textiles and an additional 25% to 50%, this was following many other cuts that had been made since the passage of the Reciprocal Trade Agreements Act and it almost brought the tax down to nothing. And then two years later in January of 1946, the United States adopted a policy under which by an export subsidy on cotton of foreign competitors of Darlington and other mills could buy cotton of American government in effect of people getting the subsidy of American government, $0.06.5, $0.07.5 and $0.08 a pound. They bought their cotton at 75% of the price that which American textile product producers or manufacturers had to buy. And that took effect in January 1956. Now, two years before Darlington went out of business, there was an increase of over 200 -- of over 125% in the imports of textiles of the character that Darlington was manufacturing. And at the same time, there had been rehabilitation lodged at the dispense of the American taxpayers on the aid programs of all of the old textile industries of the free world and then they had expanded this industry into the undeveloped countries. And they had modern cotton mills with modern machinery largely bought from American, the American foreign aid program and they could get new mills for 50% of the cost of American replacements at that time. And during 1954, two years before Darlington went out of business, there were 94 textile plants which went out of existence. The next year, 101 and the following year about 100 or more. And so, this was a very hardest period on the textile business. Now, Darlington considered going out of business. The year before the union appeared upon the scene and to make -- they considered seriously and finally called in an independent engineering firm, Bates firm, and they made a survey of the mills. Darlington had concluded that the only possible way that it could stay in business was to have modern machinery and to have -- make a more effective use of this labor. And so, Darlington called in this engineering firm, because Darlington, only had been making two and eight tenth percent upon this investment during those years. And so, they called in this firm and this firm said that the mill floors was sold in such a condition, so insufficiently constructed and so antiquated that they would not stand the vibration of high speed modern textile machinery. So, Darlington embarked then on a program that was contemplated an expenditure of $400,000 to modernize its mill and it took in full concrete flooring to support some of these looms, to have the modern speed looms and what had been a supply room on the ground floor, because the other floors of the building had been in use wouldn't support them, according to the engineering firm. And it was embarked on this expenditure of $400,000 recognizing that they had the modernize machinery and they had to make a more efficient use of the labor, which the union called a stretch out. And so they came -- the people, there was a substantial minority which opposed any change in job assignments. They wanted the management to carry on in the old way and although Darlington spent thousands of dollars in an attempt to modernize its carving room and its spinning room, that it didn't get the economic results from it, because of the reluctance of the minority of these employees to do -- to engage in a more efficient labor and the use of more machinery. Now, this was a substantial outlay for Darlington, because this total property at that time was betted at only $2,100,000. And so, then the union came up on the scene and started the organizing campaign just about the time that the results of the American, of the subsidy program started to take an effect. And the union promised these people and they won the election on the basis of their promises that they would see to it that the management made no changes in the job assignments there. In other words, the union pledged these people that Darlington, that it would, if the union won, they told them that if the union won, that Darlington could never go out of business not even until the last lingering echo of Gabriel's horn sounded. They told them that they'll see that, that the only program that was possible to save Darlington economically was never cut out. That is the more efficient use of labor in connection with new machinery and as a result of the decline on the products of Darlington, they discovered that they were suffering a substantial loss because there was a decrease of $0.06 a pound in the 7900 pounds of textile products they produced during the period between January and September of 1956. In addition to that, the administration had promised to do something about the importation of cheaply manufactured textile products from abroad, the rest was all from Japan where the workers got $0.12.5 an hour or 10% of that then paid in the American industry and that area of this country. And as a result of that promise, the sort of manufacturers agreed that they'll have a general raise. And as Darlington had stayed in business, even in the absence of the union, it would have made, had to have made an increase in pay to the conform to the general peace throughout the industry that would have amounted to $120, $1000 a year. Now Darlington, had been making about $80,000 a year which is less than two and eight-tenths percent on this investment during the preceding five years. And if it is going to account as a modernization program, it not only had to make this expenditure of above $400,000, but it had to take in effect other expenditures, because with the change of technology and with the change of styles and with automation, there's a great change that had come into the industry. For example, Darlington had been specializing among other things in the making of PK and as a result of the technological change, his competitors had bought machinery in which they could avoid the expenses as the manufacturer. Buy new machines through which they could run any kind of cheaply made cloth and make the same effect, get the same effect as PK without the elaborate processes which Darlington had. Furthermore, the customers on the market stopped buying -- became in this favor, the woven cloth upon the narrow looms, the only kind Darlington had. And as a part of this program for modernization it had purchased and had on hand at that time for installation in the newly concreted portion of the supply room, 80 looms which was about 10% of the number of looms it had, the wide looms that it could operate. Now, on top of this, they found themselves confronted by the necessity even in the absence of the union of increasing wages of $120,000. They found they were going to sustain a loss as a result of the decline of their products of $240,000. Then, they also knew that they were going to have to spend $800,000 in the near future if they stayed in business to air-condition the plant and make other vast improvements in order to increase the wide looms above 80, the number 80 they didn't have on hand. And on top of this situation, this company was confronted by the advent of the union, which had pledged itself to the people that had voted for them to see to it that the plans which Darlington had and which was the only plans that could possibly permit Darlington to remain in existence as an economic unity were never carried out. And on the face of that fact, the trial examiner and the board took the position that they had to ignore the existence of the union. And if they considered the advent of the union upon the scene as an economic factor in association with these other economic factors and reach the decision they couldn't operate economically that, that was an unfair labor practice, that's the holding of this Board, that's what it says the basis of it. It says it had six genuine, that Darlington had six genuine economic reasons apart from the advent of the union for going out of business at that time. But, it held and violated Section 8(a)(3) of that in going out of business completely and permanently and in good faith. Now, I respectfully submit that this Court ought to hold in the first place as a matter of law, that this going out of business was based on economic conditions and that the decision of the trial examiner and the decision of the Board to the contrary was based upon the misconstruction of law, because there are at least 12 cases we cite in our brief that says that an employer can take in consideration the advent of the union as an economic fact in determining whether it's possible for him to stay in business on an economic stand point. Then, I say this, that Congress recognized that it only had this, the power to pass this act on to the Interstate Commerce Clause, and they don't have the right to make regulations of employers, litigation in private business as long as they elected to engage in interstate commerce or in an industry affecting the interstate commerce. And Congress knew that when they went out of business, that their power to regulate ceased. Now, this is not a case that involves the power of Congress to create a crime or a cause of action while one is engaged in interstate commerce, which will survive the going out of interstate commerce. That was no discharge of any employees here for discriminatory reasons that is for the union activities, the only reason that these people were discharged because their services were no longer needed for the operation of the mill, which was going out of business and when this Bill was before the Congress, the legislative history shows that during the debate on the house floor, that Congressman Taylor of Tennessee.
Speaker: Excuse me.